Re-affirmation..on Rehearing.

Per Curiam.
A rehearing having been granted herein and., the-- cause having been argued orally and again fully considered .by the court, it. is.ordered and adjudged tji^t the judgment herein do stand affirmed. See Board of
*135Public Instruction for Santa Rosa County v. Croom, 57 Fla. 347, text 352, 48 South. Rep. 641; Wilson v. Sov. Camp W. O. W. 82 Fla. 281, 90 South. Rep. 32; Morgan V. Williams, filed this term.
Affirmed.
Taylor, C. J., and Whitfied and West, J. J., concur.
Browne, J., dissents.
Ellis, J., not participating

On Petition for Second Rehearing.

Per Curiam.
In affirming the judgment of conviction herein, a request for oral argument was overlooked. On argument three members of the court voted to affirm 'the judgment, one member not participating and one member dissenting. Since then an additional Justice has been added to this court. Under these circumstances the petition for rehearing should be and is granted.
Taylor, C. J., and Whitfield, Browne and West, J, J., concur.

Opinion on Second Rehearing.

Per Curiam.
In this ease the Chief Justice, Mr. Justice Ellis and Mr. Justice Browne are of opinion that the judgment rendered by the trial court to which the writ of error ■is addressed should be reversed, while Mr. Justice Whitfield, Mr. Justice West and Mr. Justice Terrell are. of opinion that said judgment should be affirmed; and,• there being no-prospect of a change of judicial .opinion, the judg*136ment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South Rep. 380; and State ex rel. Amos v. Hamwey, 87 Fla. decided at this term.
An order will be entered affirming the judgment herein.
All concur.